                  Case 18-10601-MFW       Doc 3228     Filed 02/09/21    Page 1 of 4




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


In re:                                               Chapter 11

THE WEINSTEIN COMPANY HOLDINGS                       Case No. 18-10601 (MFW)
LLC, et al.,

                             Debtors.
                                                     Re: D.I. 3203


                                        NOTICE OF APPEAL

         PLEASE TAKE NOTICE that Wedil David, Dominque Huett, Alexandra Canosa and

Aimee McBain (collectively, “Appellants”), by and through their undersigned counsel, hereby

appeal to the United States District Court for the District of Delaware under 28 U.S.C. §

158(a)(3), Rules 8003 and 8004 of the Federal Rules of Bankruptcy Procedure and Rule 8003-1

of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court

for the District of Delaware, from the Order Confirming Plan Proponents' Fifth Amended Joint

Chapter 11 Plan of Liquidation [D.I. 3203] (the “Confirmation Order”).           A copy of the

Confirmation Order is attached hereto as Exhibit A.

         PLEASE TAKE FURTHER NOTICE that the names of all parties to the Confirmation

Order appealed from and the names, addresses, and telephone numbers of their respective

attorneys are as follows:


                             PARTY                                   ATTORNEYS

   1.          Wedil David, Dominque Huett,    THE ROSNER LAW GROUP LLC
               Alexandra Canosa and Aimee      Frederick B. Rosner
               McBain                          Zhao (Ruby) Liu
                                               824 N. Market Street, Suite 810
               Appellants                      Wilmington, Delaware 19801
                                               Telephone: (302) 777-1111



{00030082. }
                  Case 18-10601-MFW   Doc 3228   Filed 02/09/21   Page 2 of 4




                                           WIGDOR LLP
                                           Douglas H. Wigdor, Esquire.
                                           Bryan L. Arbeit, Esquire
                                           85 Fifth Ave, Fl. 5
                                           New York, NY 10003
                                           Phone: (212) 257-6800

                                           - and -

                                           THE LAW OFFICE OF KEVIN MINTZER,
                                           P.C.
                                           Kevin Mintzer, Esquire
                                           1350 Broadway, Suite 2220
                                           New York, New York 10018
                                           Phone: (646) 843-8180

                                           - and -

                                           RHEINGOLD GIUFFRA RUFFO &
                                           PLOTKIN LLP
                                           Thomas P. Giuffra, Esquire
                                           551 5th Avenue, 29th Floor
                                           New York, NY 10176
                                           Phone: (212) 684-1880


   2.          Debtors                     RICHARDS, LAYTON & FINGER, P.A.
                                           Mark D. Collins (No. 2981)
               Appellees                   Russell C. Silberglied (No. 3462)
                                           Paul N. Heath (No. 3704)
                                           Zachary I. Shapiro (No. 5103)
                                           Brett M. Haywood (No. 6166)
                                           David T. Queroli (No. 6318)
                                           One Rodney Square
                                           920 North King Street
                                           Wilmington, DE 19801
                                           Telephone: (302) 651-7700
                                           Facsimile: (302) 651-7701

                                           - and -

                                           CRAVATH, SWAINE & MOORE LLP
                                           Paul H. Zumbro (admitted pro hac vice)
                                           Lauren A. Moskowitz (admitted pro hac vice)
                                           Salah M. Hawkins (admitted pro hac vice)


{00030082. }                                2
                  Case 18-10601-MFW    Doc 3228   Filed 02/09/21   Page 3 of 4




                                            Worldwide Plaza
                                            825 Eighth Avenue
                                            New York, NY 10019
                                            Telephone: (212) 474-1000
                                            Facsimile: (212) 474-3700

   3.          Official Committee of        PACHULSKI STANG ZIEHL & JONES
               Unsecured Creditors          LLP

               Appellees                    James I. Stang (CA Bar No. 94435)
                                            Robert J. Feinstein (NY Bar No. 1767805)
                                            Debra I. Grassgreen (CA Bar No. 169978)
                                            Bradford J. Sandler (DE Bar No. 4142)
                                            Colin R. Robinson (DE Bar No. 5524)
                                            919 North Market Street, 17th Floor
                                            Wilmington, DE 19801
                                            Telephone: (302) 652-4100



Dated: February 9, 2021                      Respectfully submitted,
Wilmington, Delaware
                                             THE ROSNER LAW GROUP LLC

                                             /s/ Zhao Liu
                                             Frederick B. Rosner (DE # 3995)
                                             Zhao (Ruby) Liu (DE# 6436)
                                             824 N. Market Street, Suite 810
                                             Wilmington, Delaware 19801
                                             Tel.: (302) 777-1111
                                             Email: rosner@teamrosner.com
                                             liu@teamrosner.com

                                             -    and   -

                                             WIGDOR LLP
                                             Douglas H. Wigdor, Esquire.
                                             Bryan L. Arbeit, Esquire
                                             85 Fifth Ave, Fl. 5
                                             New York, NY 10003
                                             Phone: (212) 257-6800
                                             Email: dwigdor@wigdorlaw.com
                                             barbeit@wigdorlaw.com

                                             -    and   -


{00030082. }                                 3
               Case 18-10601-MFW   Doc 3228   Filed 02/09/21   Page 4 of 4




                                         THE LAW OFFICE OF                   KEVIN
                                         MINTZER, P.C.
                                         Kevin Mintzer, Esquire
                                         1350 Broadway, Suite 2220
                                         New York, New York 10018
                                         Phone: (646) 843-8180
                                         Email: km@mintzerfirm.com

                                         -    and   -

                                         RHEINGOLD GIUFFRA RUFFO &
                                         PLOTKIN LLP
                                         Thomas P. Giuffra, Esquire
                                         551 5th Avenue, 29th Floor
                                         New York, NY 10176
                                         Phone: (212) 684-1880
                                         Email: tgiuffra@rheingoldlaw.com

                                         Counsel for Appellants




{00030082. }                             4
